 1   Susan St. Vincent
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10    UNITED STATES OF AMERICA,                          No. 6:20-po-0054-JDP
11                        Plaintiff,
12            v.                                         STIPULATION TO CONTINUE INTITIAL
                                                         APPEARANCE; AND ORDER THEREON
13    DANIELLE V. SHTRAUS,
14                        Defendant.
15

16          IT IS HEREBY STIPULATED by and between Susan St. Vincent, the legal officer for the

17   National Park Service, and Defendant Danielle Shtraus, by and through her attorney of record,

18   Christopher J. Caine, that the initial appearance in the above-captioned matter set for April 7,

19   2020 be continued to May 19, 2020, at 10:00 a.m. Due to the ongoing COVID19 related

20   restriction, the parties further request the Court allow all parties to appear telephonically.

21
            Dated: April 2, 2020                             /S/ Susan St. Vincent
22                                                           Susan St. Vincent
23                                                           Legal Officer
                                                             Yosemite National Park
24
            Dated: April 2, 2020                             /S/ Christopher J. Caine
25                                                           Christopher J. Caine
                                                             Attorney for Defendant
26                                                           Danielle Shtraus
27

28
                                                         1
 1                                                  ORDER
 2            The court accepts the above stipulation and adopts its terms as the order of this court.
 3
     Accordingly, the April 7, 2020, initial appearance for Danielle Shtraus, Case 6:20-po-0054-JDP,
 4
     is continued to May 19, 2020, at 10:00 a.m. The parties are to appear telephonically, provided
 5
     that the appropriate written waiver is in place.
 6

 7
     IT IS SO ORDERED.
 8

 9   Dated:      April 3, 2020
10                                                       UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
